FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS July 24, 2012

                                TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                   Clerk of Court


 RICARDO CORREDOR,

              Petitioner-Appellant,
                                                        No. 12-2075
 v.                                          (D.C. No. 1:12-CV-00186-JCH-CG)
                                                        (D. of N.M.)
 ERIC HOLDER, United States
 Attorney General; JANET
 NAPOLITANO, United States
 Secretary of Homeland Security;
 UNITED STATES IMMIGRATION
 AND CUSTOMS ENFORCEMENT
 FIELD OFFICE DIRECTOR FOR
 ALBUQUERQUE FIELD OFFICE;
 UNITED STATES FEDERAL
 BUREAU OF PRISONS; LEE
 VAUGHN, Warden of the Cibola
 Correctional Center,

              Respondents-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Ricardo Corredor, a native and citizen of Colombia, is a federal prisoner at

the Cibola County Correctional Center (CCCC) in Milan, New Mexico. Corredor

filed a petition pursuant to 28 U.S.C. § 2241 for habeas relief relating to

immigration proceedings, which the district court denied. We construe

Corredor’s filing liberally because he is proceeding pro se. See Hall v. Bellmon,

935 F.2d 1106, 1110 & n.3 (10th Cir. 1991).

      Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

                                 I. Background

      Corredor pleaded guilty in the United States District Court for the District

of Arizona to illegal reentry in violation of 8 U.S.C. § 1326 and was sentenced to

37 months’ imprisonment. Corredor then filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2241 in the District of New Mexico, the jurisdiction

where he is serving his sentence. The central allegation in Corredor’s petition is

that Immigration and Customs Enforcement (ICE) will keep him in custody for

removal proceedings past the time when his criminal incarceration ends.

Accordingly, Corredor seeks relief from ICE’s discretionary decision as to

whether to expedite his removal proceedings.

      The district court denied the petition, finding that an “attack on . . . a

discretionary decision is outside the scope of habeas review in § 2241 petitions.”

R., Vol. I at 13 (citation omitted). The court further held that this ruling was with


                                         -2-
prejudice, but clarified that the ruling was without prejudice with respect to

Corredor’s “rights in administrative removal proceedings or in prosecuting claims

cognizable under § 2241.” Id. Corredor appeals.

                                 II. Discussion

      We review the district court’s denial of Corredor’s habeas petition de novo.

See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

      Corredor argues that his pending deportation order could be expedited as a

result of (a) his consent to be immediately deported, (b) CCCC’s capability to

hold immigration proceedings via video conference at any time, or (c) CCCC’s

capability to hold live immigration proceedings at any time. Corredor believes

that failure to expedite the deportation process will result in a violation of the

Due Process Clause of the Fifth Amendment because he will necessarily be

confined past the end of his 37-month imprisonment (which he has not yet

completed).

      But as the district court correctly held:

              [T]he Attorney General (and, in turn, the INS, as [his]
              designee) has broad discretion in deciding, administratively,
              whether and when to pursue deportation against an alien. The
              Attorney General’s responsibility in this regard is akin to his
              responsibility for enforcing the criminal laws: in both
              situations, he has discretion to refrain from instituting
              proceedings even though grounds for their commencement may
              exist. An alien illegally in the United States cannot force the
              Attorney General’s hand by the simple expedient of calling
              attention to his status and demanding immediate action.


                                          -3-
R., Vol. I at 12–13 (quoting Costa v. INS, 233 F.3d 31, 37 (1st Cir. 2000)

(internal quotations and citations omitted)).

      It is important to note that the Fifth Amendment violation that Corredor has

complained of has not yet occurred. At this point he does not know whether he

will be one of “the many cases in which removal proceedings are completed while

the alien is still serving time for the underlying conviction . . . . [in which case,]

the alien[] involved [is] never subjected to mandatory detention.” Demore v.

Hyung Joon Kim, 538 U.S. 510, 529–30 (2003).

                                  III. Conclusion

      Based on the foregoing analysis, we AFFIRM.

                                                       Entered for the Court,

                                                       Timothy M. Tymkovich
                                                       Circuit Judge




                                           -4-